Citation Nr: 1215729	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-22 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas




THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to September 1981 and from October 1982 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In the VA Form 9, Appeal to the Board, received in September 2008, the Veteran requested a personal hearing before the Board.  See id. at item # 8.  In January 2009, VA informed the Veteran that a video conference hearing before the Board had been scheduled for February 2009.  See letter.  On the day of the hearing, the Veteran contacted VA to request that the hearing be rescheduled, as he had no electricity.  See VA Form 119, Report of Contact.  Several days after the scheduled hearing, the Board received a written request to reschedule the hearing.  See facsimile.  In March 2009, the Board found good cause for failure to appear for the hearing and granted the motion to reschedule the hearing.  See letter.  The hearing was rescheduled for March 12, 2009, and the Veteran failed to appear for the hearing.  See written notes on February 2009 VA Form 119 and March 2009 letter granting the motion to reschedule hearing.  As a result of the Veteran's failure to appear for the Board hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran did not have active duty service during a period of war; he had peacetime active service from October 1977 to September 1981 and from October 1982 to September 1985.



CONCLUSION OF LAW

The Veteran's active duty service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he should be awarded pension benefits, as he served many years in the Navy and it should not matter whether he served in peacetime or during a period of war.

Duties to Notify and Assist

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Regardless, in the September 2007 decision on appeal, the RO informed the Veteran of the requirements governing entitlement to pension benefits, and the claim was subsequently readjudicated in a July 2008 statement of the case.  Further, the Veteran has been provided an opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.

Analysis

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of threshold requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3).

The Veteran in this case has not established basic threshold eligibility for nonservice-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2011).  Here, the evidence fails to show that the Veteran's two periods of active duty service was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  His Certificate of Release or Discharge from Active Duty, DD Forms 214, shows that he served on active duty from October 1977 to September 1981 and from October 1982 to September 1985.  The war in the Republic of Vietnam ended May 7, 1975, while the Persian Gulf War commenced August 2, 1990.  The Veteran's two periods of active duty post date the Vietnam era and predate the Persian Gulf era.

In this case, the record does not show, nor does the Veteran contend, that he served on active duty prior to October 8, 1975, or any time after August 2, 1990 (during a period of war pursuant to 38 C.F.R. §  3.2).  Thus, as a matter of law, the Veteran did not serve during a period of war.

Accordingly, the appeal for nonservice-connected pension benefits must be denied since the Veteran does not meet the threshold statutory requirement for eligibility for pension benefits.


ORDER

Entitlement to nonservice-connected pension benefits is denied.


_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


